This cause came on to be heard upon the transcript of the record of the Public Utilities Commission and was argued by counsel.
On November 20, 1934, the Great Miami Valley Taxpayers Association addressed a letter to the Public Utilities Commission requesting an investigation of the rural rates for electric service of the Union Gas  Electric Company.
Subsequently engineers of the commission made a complete inventory, appraisal and rate study of all rural electric rate territory served by the Union Gas  Electric Company.
The commission issued an order on December 24, 1935, which was based on the engineers' report filed with the commission on December 19, 1935, and found that the rates charged by the Union Gas  Electric Company in its rural territory for electric energy were excessive and tentatively ordered certain reductions in the rates.
Following the issuing of this order protests were filed with the commission by both the Union Gas  Electric Company and the Great Miami Valley Taxpayers *Page 286 
Association. The commission set the entire matter for hearing on January 31, 1936.
The main contention of the Great Miami Valley Taxpayers Association was that since the commission found that the rates were excessive for the year preceding the engineers' investigation, the commission should have ordered a refund.
The commission decided that it was without power to make a refund in a proceeding instituted under and by virtue of the provisions of Section 614-23, General Code.
On consideration whereof, it is ordered and adjudged that the order of the commission be affirmed on authority of City ofLima v. Public Utilities Commission, 106 Ohio St. 379,140 N.E. 147, and City of Cleveland v. Public UtilitiesCommission, 127 Ohio St. 432, 189 N.E. 5.
Order affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.